Mr. Justice Rigau,
with whom Mr. Justice Torres Ri-gual concurs,
dissenting.
San Juan, Puerto Rico, April 2,1969
A fine of $100 was imposed on appellant for firing a revolver shot at another human being. The controversy is strictly based on the weighing of the evidence. I do not believe that the reversal of the weighing of the evidence made by the trial court is justified. Mr. Justice Torres Rigual, with whom several Justices of this Court concurred, has already raised this problem in a separate opinion. (Separate opinion of Mr. Justice Torres Rigual in People v. Ayala Ortiz, ante, p. 163.) I believe this Court should exercise its power to reverse on the facts with a great sense of self-discipline.